Opinion issued August 13, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00454-CV
                            ———————————
        IN RE BESTEX MANAGEMENT COMPANY, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Bestex Management Company, LLC, has filed a petition for a writ of

mandamus challenging the trial court’s order granting a motion to compel third-party

discovery from relator.1 Relator, representing that the real parties in interest, Raju



1
      The underlying case is Raju Patel and Arun Parikh v. Vishu T. Bhambhani,
      Individually and as President and Managing Partner of Corsicana Hospitality, Inc.,
      et al., Cause No. 2016-27193, in the 11th District Court of Harris County, Texas,
      the Honorable Kristen Brauchle Hawkins presiding.
Patel and Arun Parikh, have “nonsuited all causes of action to which the relief sought

in [relator’s] petition for mandamus might apply,” has filed a motion requesting that

we dismiss the petition without prejudice.

      We grant the motion and dismiss the petition without prejudice. And we

dismiss relator’s request for emergency relief as moot.

                                  PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                          2